Citation Nr: 1548537	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-25 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for radiculopathy, left lower extremity, evaluated as 10 percent disabling prior to April 18, 2013 and as 20 percent disabling, effective April 18, 2013.

3.  Entitlement to an increased rating for radiculopathy, right lower extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 2003 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his July 2014 VA Form 9; the Veteran indicated that he was only appealing the issues of entitlement to an increased rating for his bilateral lower extremity radiculopathy and an increased rating for PTSD.  He did not indicate that he wished to continue his appeal for an increased rating for his chronic lumbar strain.  Accordingly, the issue was not certified for appeal in the September 2015 VA Form 8, and the Board finds that this issue is not on appeal.

The Board has reviewed the physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to April 18, 2013, the Veteran's radiculopathy, left lower extremity, was manifested by no more than moderate incomplete paralysis of the sciatic nerve.

2.  For the period beginning April 18, 2013, the Veteran's radiculopathy, left lower extremity, was manifested by no more than moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's radiculopathy, right lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the period prior to April 18, 2013, the criteria for a 20 percent rating for radiculopathy of the left lower extremity have been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

2.  For the period beginning April 18, 2013, the criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a 20 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in August 2010, January 2011 and March 2011.

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Veteran has not reported any private treatment.  Additionally, the Veteran was provided proper VA examinations in September 2010, February 2011 and April 2013, for his lower extremity disabilities. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

In an October 2010 rating decision, the RO granted service connection for radiculopathy, left lower extremity and radiculopathy, right lower extremity.  Separate 10 percent evaluations were assigned, effective July 27, 2010, under Diagnostic Code 8520.  The Veteran filed a claim for an increased rating for his lower extremity radiculopathy in December 2010.  In a June 2014 rating decision, the RO granted an increased rating of 20 percent for the radiculopathy, left lower extremity, effective April 18, 2013.

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 . 


The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.


Period prior to April 18, 2013

Prior to April 18, 2013, the Veteran is in receipt of separate 10 percent ratings under Diagnostic Code 8520 for his service-connected radiculopathy, left lower extremity and radiculopathy, right lower extremity.  Higher ratings of 20 percent would require moderate incomplete paralysis of the sciatic nerve. 

The Veteran was afforded a VA examination in September 2010.  Sensory examination was normal at vibration, pain, light touch and position sense for the left extremity.  The examiner also noted that physical examination was positive for weakness in the lower extremities and MRI results showed impingement of the nerve root, which would cause radiculopathy symptoms.  The examiner diagnosed radiculopathy in the bilateral lower extremities.  He did not indicate that the Veteran's radicular symptoms were more than mild, and based on the aforementioned neurological test results, the Board does not find that the radicular symptoms on examination at that time were more than mild.  

VA treatment records dated from January 2010 to September 2010 were also reviewed.  They show no evidence of more than mild radiculopathy of the lower extremities.

Treatment records from the Beckley VA Medical Center note that the Veteran was seen in October 2010 with complaints of left low back and bilateral leg pain.  He
indicated at that time he had back pain worse on the left sacroiliac area and the left gluteal muscle.  He also indicated he had noticed pain over the left shin of the bone down to the foot with the left worse than the right.  The lower extremity pain was reported to be stinging with the severity level being 7, worse with movement.  He also reported having numbness in the feet with the right foot tingling and the left foot going numb.  

Examination found reflexes to be 2+ bilaterally with strength of the lower extremity 5/5 bilaterally.  Straight leg raise on the left side brought about pain at 60 degrees over the left sacroiliac area and the gluteal area and the back of the left thigh.  There
was tenderness over the gluteal muscles and the left sacroiliac joint.  The Veteran was admitted in January 2011 for outpatient disc percutaneous decompression to be performed for a broad-based disc herniation, which abuts the descending S1 nerve roots bilaterally causing radiculopathic pain and dysfunction.  The procedure was performed and the Veteran was discharged without complication and with instructions to perform only light duty employment.  A follow-up treatment note in March 2011 indicated that the Veteran had continued reports of pain, which
returned a week after the procedure per his reported history.  He denied any side effects from the procedures with no loss of bowel or bladder function and no worsening of sensory or motor deficits after the procedure.  

On VA examination in February 2011, the Veteran reported that he had a constant aching pain without flare-ups.  He indicated he had done physical therapy for 30 days, but discontinued it as it made the pain worse.  He reported using heat and ice at times, but claimed that a TENS unit did not help.  

Examination of the spine found the Veteran with posture that was normal and symmetrical in appearance.  He walked with a limp on the right upon arising from a seated position.  There was guarding bilaterally with pain on motion.  There was also tenderness bilaterally, but no weakness bilaterally.  Neurological evaluation found decreased vibration sense bilaterally.  Lasegue's sign was positive on the right side.  He reported he had a constant burning pain in the right buttocks that extended
down the back of the leg and into the heel with long strides with this also occurring in the left lower extremity.  This had become progressively worse per the Veteran's report.  The Veteran also reported paresthesias and burning pain into the right and left buttocks.

Period Beginning April 18, 2013

On VA examination in April 2013, the Veteran reported constant pain that ranged from dull to sharp and stabbing in nature, with flare-ups brought on by activity. examiner concluded, based on neurological findings, that the Veteran had mild radiculopathy in the right lower extremity, and moderate radiculopathy in the left lower extremity.  Muscle strength was 5/5 on the right and 4/5 on the left. There was no muscle atrophy on either leg. Deep tendon reflexes were 2+ on the right and 1+ on the left, and the sensory examination was normal on both left and right. The examiner noted mild constant and intermittent pain on the right, with mild paresthesias and/or dysthesias and mild numbness. The left had moderate constant and intermittent pain with moderate paresthesias and/or dysthesias and moderate numbness. 

Analysis

Under the provisions for evaluating the peripheral nerves, such as the sciatic nerve, the schedule provides that wholly sensory involvement should be rated as mild, or at most, moderate in degree. 38 C.F.R. § 4.124a (2015). Neuralgia of the peripheral nerves characterized by a dull and intermittent pain is to be rated with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2015). Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain at times excruciating, is to be rated with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123 (2015). Neuritis not characterized by the organic changes referred to in section 4.123 will be rated as moderate incomplete paralysis, or with sciatic nerve involvement, a maximum of moderately severe incomplete paralysis. Id. 

The evidence shows that the Veteran has more than sensory involvement as his bilateral extremities have pain as well as numbness and/or tingling. Because his dull pain is constant and at times excruciating; his symptoms seem more like neuritis than neuralgia, given that neuralgia has a dull and intermittent pain. Peripheral neuritis with sciatic nerve involvement can be evaluated as high as severe incomplete paralysis; however, the Veteran does not have muscle atrophy or loss of reflexes as his are only slightly diminished on the left side. Thus, he does not have the organic changes required for severe incomplete paralysis based on neuritis. Without organic changes, neuritis can be evaluated as high as moderately severe incomplete paralysis with sciatic nerve involvement. However, the Board finds that his symptoms are more consistent with moderate incomplete paralysis. He has constant dull pain with intermittent severe flare-ups brought on by activity, that has been reported as mild to moderate. His sensory deficits such as numbness and tingling are mild to moderate. Nothing in the evidence of record for the entirety of the appeal period indicates impairment beyond moderate incomplete paralysis of the lower extremities. Accordingly, the Board finds that a 20 percent rating, but no more, is warranted for both the right and left lower extremities for the entire appeal period under Diagnostic Code 8520.

In sum, the Veteran's evaluation for right lower extremity radiculopathy is increased to 20 percent for the entire appeal period, and the left lower extremity radiculopathy is increased to 20 percent for the period prior to April 18, 2013, and denied an increase greater than 20 percent beginning on April 18, 2013.  


ORDER

For the period prior to April 18, 2013, a 20 percent rating for radiculopathy, left lower extremity is granted.

For the period beginning April 18, 2013, a rating in excess of 20 percent for radiculopathy, left lower extremity is denied.

A 20 percent rating for radiculopathy, right lower extremity is granted for the entirety of the appeal period.


REMAND

As to the Veteran's claim of entitlement to an increased rating for his PTSD, the law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2014); 38 C.F.R. § 3.159 (2015).

During his March 2013 VA examination, the Veteran was working as a firefighter, specifically as an instructor of fire extinction for coal miners at West Virginia University.  He reported that he liked his job.  He was also in the eighth year of his marriage with three children, whom he reported spending time with when he was not working.  He reported that he had experienced some relationship difficulties on and off, but he was doing better and his family was supportive.  He also reported sleep impairment, depressed mood, panic attacks several times a week, and disturbances of motivation and mood.  

In his July 2014 VA Form 9, he again reported experiencing panic attacks more than once a week, chronic sleep impairment, depressed mood and disturbances of motivation and mood.  However, he also reported impaired judgment and difficulty establishing and maintaining effective relationships.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's PTSD.  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

The Board also notes that although the record reflects that the Veteran has received treatment through the VA Medical Centers in Richmond, West Virginia, Beckley West Virginia and Northern Indiana. There are no VA treatment records dated after July 2013 associated with the claims file or the Virtual VA e-folder.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim for an increased rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  VA treatment records dated since July 2013 from the VA Medical Centers in Richmond, West Virginia, Beckley West Virginia and Northern Indiana should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his service connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  The examiner should obtain a full history of the Veteran's relevant symptomatology and assess the current severity of his psychiatric disorder.  All tests, studies, or evaluations deemed necessary should be performed, and the results should be reported in detail. 

3.  When the development requested has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


